 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES MCCURDY,                                    No. 2:17-cv-1736 TLN CKD P
12                       Plaintiff,
13            v.                                        ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18           On May 9, 2019, plaintiff filed a request for an extension of time to serve requests for

19   discovery upon defendant Thomas. Good cause appearing, that request will be granted. Plaintiff

20   has also filed a motion to compel asking that the court order defendant Thomas to respond to

21   certain requests for discovery. It appears the requests at issue were sent to Thomas after the

22   expiration of the last deadline for serving requests. Therefore, Thomas was under no obligation

23   to answer them. Since the court has now extended the deadline, plaintiff may re-serve any

24   requests which were previously served after the last deadline.

25           Accordingly, IT IS HEREBY ORDERED that:

26           1. Plaintiff’s motion for an extension of time to serve requests for discovery upon

27   defendant Thomas (ECF No. 53) is granted.

28   /////
                                                        1
 1          2. Plaintiff is granted 30 days within which to serve requests for discovery upon

 2   defendant Thomas. Discovery will close on December 15, 2019 with any motion to compel being

 3   filed by that date. The pretrial motion deadline established in this court’s March 18, 2019

 4   scheduling order is extended to March 1, 2020.

 5          3. Plaintiff’s motion to compel (ECF No. 56) is denied.

 6   Dated: September 12, 2019
                                                      _____________________________________
 7
                                                      CAROLYN K. DELANEY
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9

10

11   1
     mccu1736.ext
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
